SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

        New Jersey Division of Child Protection and Permanency v. K.N. & K.E. (A-10/11-14) (074161)

(NOTE: The Court did not write a plenary opinion in this case. Instead, the Court affirms the judgment of
the Appellate Division, as modified, substantially for the reasons expressed in Judge Messano’s written
opinion, which is published at 435 N.J. Super. 16 (App. Div. 2014).)

Argued September 16, 2015 -- Decided December 15, 2015

PER CURIAM

         In this appeal, the Court considers the scope of a Family Part judge’s authority to make placement and
licensing decisions under Titles Nine, N.J.S.A. 9:6-8.21 to -8.73; Thirty, N.J.S.A. 30:4C-11 to -14; and specifically
the Resource Family Parent Licensing Act, N.J.S.A. 30:4C-27.3 to -27.15.

         In May 2013, the Family Part awarded temporary custody of six-year-old “Tommy” to the Division of
Child Protection and Permanency (“Division”). The Division temporarily placed him with his maternal
grandmother, with whom he had been residing for several months. It was later revealed that Tommy’s maternal
step-grandfather had been the subject of a domestic-violence complaint, which was dismissed. The Division
substantiated the domestic violence claim and determined that the grandparents’ home could not be licensed under
the Resource Family Parent Licensing Act (“Act”). As a result, the Division placed Tommy with his maternal great
aunt who was eligible to be licensed as a resource family parent and receive financial assistance under the Act.

         At the permanency hearings that followed, the Law Guardian argued that Tommy should be returned to his
maternal grandparents because Tommy was developing “attachment” issues and experiencing “personality
changes.” The Division maintained that Tommy could not be returned to the grandparents’ home because his step-
grandfather had been the subject of a domestic violence complaint that was substantiated by the Division.
Following the hearings, the Family Part ordered the Division to return Tommy to his grandparents’ home and to
provide them with the financial assistance available to a resource family parent licensed under the Act.

          The Division filed an emergent appeal to stay the Family Part’s order. The Appellate Division held that the
Family Part had the authority to place Tommy with his maternal grandparents, but remanded the matter for further
consideration of all relevant statutory and regulatory factors to determine the suitability of the placement. N.J. Div.
of Child Prot. & Permanency v. K.N., 435 N.J. Super. 16 (App. Div. 2014). The Appellate Division also concluded
that the Family Part exceeded its authority when it ordered the Division to make resource family parent payments to
the maternal grandparents, and that a final restraining order entered pursuant to the Prevention of Domestic Violence
Act, N.J.S.A. 2C:25-17 to -35, against an individual in a household bars that household from licensure as a resource
family parent.

         This Court granted leave to appeal. 219 N.J. 624-25 (2014).

HELD: The Family Part had the authority to determine that the child’s best interests were served by his continued
placement with a relative not licensed as a resource family parent under the Act. The Family Part did not have the
authority to compel the Division to pay financial assistance under the Act to a relative not licensed as a resource
family parent. Accordingly, the Appellate Division’s judgment is affirmed as to those determinations. Because the
Division returned Tommy to the care and custody of his mother, the Appellate Division’s remand to the Family Part
is dismissed as moot.

1. For future guidance, the Court explains: (1) a Family Part judge may require the Division to pay statutorily
authorized assistance to unlicensed persons caring for a foster child; and (2) entry of a temporary or final restraining
order may be considered by a Family Part judge as a factor in a child’s placement review, but does not automatically

                                                           1
disqualify a potential resource family parent from licensure under the Act. N.J.S.A. 30:4C-26.8(d) provides that no
person may serve as a resource family parent “if that person or any adult residing in that person’s household ever
committed a crime which resulted in a conviction for” domestic violence pursuant to the Prevention of Domestic
Violence Act. However, entry of a temporary or final restraining order is not a criminal conviction. (pp. 5-6)

        The judgment of the Appellate Division is AFFIRMED AS MODIFIED, substantially for the reasons
expressed in Judge Messano’s opinion.

        CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON, and SOLOMON;
and JUDGE CUFF (temporarily assigned) join in this opinion. JUSTICE FERNANDEZ-VINA did not
participate.




                                                         2
                                        SUPREME COURT OF NEW JERSEY
                                        A-10/11 September Term 2014
                                                   074161

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

       Plaintiff-Respondent
       and Cross-Appellant,

            v.

K.N.

       Defendant and Cross-
       Respondent,

            and

K.E.,

       Defendant.


IN THE MATTER OF T.E.,
a minor,

       Appellant and Cross-
       Respondent.

            Argued September 16, 2015 – Decided December 15, 2015

            On appeal from the Superior Court, Appellate
            Division, whose opinion is reported at 435
N.J. Super. 16 (App. Div. 2014).

            Noel C. Devlin, Assistant Deputy Public
            Defender, argued the cause for appellant
            cross-respondent (Joseph E. Krakora, Public
            Defender Law Guardian, attorney).

            Christian A. Arnold, Deputy Attorney
            General, argued the cause for respondent
            cross-appellant (John J. Hoffman, Acting
            Attorney General of New Jersey, attorney;



                                  1
          Andrea M. Silkowitz, Assistant Attorney
          General, of counsel).

          T. Gary Mitchell, Deputy Public Defender,
          argued the cause for cross-respondent
          (Joseph E. Krakora, Public Defender Parental
          Representation, attorney; Mr. Mitchell and
          Robyn A. Veasey, of counsel).

          Jeyanthi C. Rajaraman argued the cause for
          amicus curiae Legal Services of New Jersey
          (Melville D. Miller, Jr., President; Ms.
          Rajaraman, Mr. Miller, and Mary M. McManus-
          Smith, on the brief).

     PER CURIAM.

     This appeal concerns the scope of a Family Part judge’s

authority to make placement and licensing decisions under Titles

Nine, N.J.S.A. 9:6-8.21 to -8.73; Thirty, N.J.S.A. 30:4C-11 to -

14; and specifically the Resource Family Parent Licensing Act,

N.J.S.A. 30:4C-27.3 to -27.15.

     The pertinent facts gleaned from the record are as follows.

In May 2013, the Division of Child Protection and Permanency

(“Division”) filed an Order to Show Cause for Care and

Supervision of T.E. (“Tommy”), the six-year-old son of K.N.

(“Kara”) and K.E. (“Kevin”).1    The Family Part investigated

allegations of domestic violence and drug use in Tommy’s home

and awarded temporary custody of Tommy to the Division.    The

Division temporarily placed Tommy in the home of his maternal


1 As did the Appellate Division, we fictionalized the names of
the parties involved to protect their anonymity and to be
consistent with the opinion of the Appellate Division.
                                  2
grandmother, where he had been residing for several months, and

conducted an on-site evaluation of the home.   A later evaluation

revealed that Tommy’s maternal step-grandfather had been the

subject of a domestic-violence complaint, which was dismissed.

The Division substantiated the domestic violence claim and

determined that the maternal grandparents’ home could not be

licensed under the Resource Family Parent Licensing Act (“Act”).

As a result, the Division removed Tommy from his maternal

grandparents’ home and placed him with his maternal great aunt

who was eligible to be licensed as a resource family parent and

receive financial assistance under the Act.

    At the permanency hearings that followed Tommy’s placement

with his maternal great aunt, the Law Guardian argued that Tommy

should be returned to the home of his maternal grandparents

because Tommy was developing “attachment” issues and

experiencing “personality changes.”   The Division maintained

that Tommy could not be returned to the home because the

maternal step-grandfather had been the subject of a domestic

violence complaint that was substantiated by the Division.      At

the conclusion of the hearings, the Family Part judge ordered

the Division to return Tommy to the home of his maternal

grandparents and to provide them with the financial assistance

available to a resource family parent licensed under the Act.



                                3
    The Division filed an emergent appeal to stay the Family

Part’s order.   The Appellate Division held that the Family Part

had the authority to place Tommy with his maternal grandparents,

but remanded the matter for further consideration of all

relevant statutory and regulatory factors to determine the

suitability of the placement.   N.J. Div. of Child Prot. &

Permanency v. K.N., 435 N.J. Super. 16 (App. Div. 2014).     The

Appellate Division also concluded that the Family Part exceeded

its authority when it ordered the Division to make resource

family parent payments to the maternal grandparents, and that a

final restraining order entered pursuant to the Prevention of

Domestic Violence Act, N.J.S.A. 2C:25-17 to -35, against an

individual in a household bars that household from licensure as

a resource family parent.   Id. at 32-33, 33-38.   This Court

granted leave to appeal.    219 N.J. 624-25 (2014).

    We are called upon to resolve two issues: (1) whether the

Family Part has the authority to place a minor who is under the

care and supervision of the Division in the household of a

relative who has not been licensed by the Division as a resource

family parent under the Act; and (2) whether the Family Part may

compel the Division to provide to an unlicensed household

financial assistance available to a resource family parent

licensed under the Act.



                                 4
    We affirm, substantially for the reasons expressed in the

Appellate Division opinion, that the Family Part judge had the

authority to determine that the child’s best interests were

served by his continued placement with a relative not licensed

as a resource family parent under the Act, and that the Family

Part judge did not have the authority to compel the Division to

pay financial assistance under the Act to a relative not

licensed as a resource family parent.   However, because the

Division returned Tommy to the care and custody of his mother,

we dismiss as moot the Appellate Division’s remand to the Family

Part to consider factors relevant to a placement review,

including the claim of prior domestic violence involving the

maternal step-grandfather.

    We add the following two points for future guidance.

First, a Family Part judge may require the Division to pay

statutorily authorized assistance to unlicensed persons caring

for a foster child.   See N.J.S.A. 30:4C-2(a) (describing the

Division as being responsible for the “maintenance . . . of

children”); see also N.J.S.A. 30:4C-2(f) (stating that

“maintenance . . . includes but is not limited to moneys

expended for shelter, utilities, food, repairs, essential

household equipment, and other expenditures to remedy situations

of an emergent nature to permit, as far as practicable”).



                                5
    Second, entry of a temporary or final restraining order may

be considered by a Family Part judge as a factor in a child’s

placement review, but does not automatically disqualify a

potential resource family parent from licensure under the Act.

N.J.S.A. 30:4C-26.8(d) provides that no person may serve as a

resource family parent “if that person or any adult residing in

that person’s household ever committed a crime which resulted in

a conviction for” domestic violence pursuant to the Prevention

of Domestic Violence Act.   However, entry of a temporary or

final restraining order is not a criminal conviction.   See J.D.

v. M.D.F., 207 N.J. 458, 474 (2011) (noting that “the Prevention

of Domestic Violence Act tests a victim’s entitlement to relief

in accordance with the preponderance of the evidence standard,

consistent with the lowered burden of proof in civil

proceedings”); see also Crespo v. Crespo, 408 N.J. Super. 25,

38-40 (App. Div. 2009) (concluding that restraints under the

Prevention of Domestic Violence Act are essentially civil in

nature), aff’d o.b., 201 N.J. 207 (2010).

    The judgment of the Appellate Division is modified and

affirmed.



     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON,
and SOLOMON; and JUDGE CUFF (temporarily assigned) join in this
opinion. JUSTICE FERNANDEZ-VINA did not participate.



                                6
                  SUPREME COURT OF NEW JERSEY

NO.     A-10/11                                 SEPTEMBER TERM 2014

ON APPEAL TO                   Appellate Division, Superior Court


NEW JERSEY DIVISION OF CHILD PROTECTION
AND PERMANENCY,

        Plaintiff-Respondent
        and Cross-Appellant,

               v.

K.N.

        Defendant and Cross-Respondent,

               and

K.E.,

        Defendant.


IN THE MATTER OF T.E.,
a minor,

Appellant and Cross-Respondent.


DECIDED                December, 15, 2015
                  Chief Justice Rabner                      PRESIDING
OPINION BY            Per Curiam
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY
                                       AFFIRM AS
  CHECKLIST
                                        MODIFIED
  CHIEF JUSTICE RABNER                        X
  JUSTICE LaVECCHIA                           X
  JUSTICE ALBIN                               X
  JUSTICE PATTERSON                           X
  JUSTICE FERNANDEZ-VINA             --------------------
  JUSTICE SOLOMON                             X
  JUDGE CUFF (t/a)                            X
  TOTALS                                      6